Name: Council Regulation (EEC) 4098/88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for dried figs and certain dried grapes coming from Spain (1989)
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 30 . 12 . 88 Official Journal of the European Communities No L 363 / 21 COUNCIL REGULATION (EEC) 4098 /88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for dried figs and certain dried grapes coming from Spain (1989) Whereas all Community importers should be ensured equal and continous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quota is exhausted ; whereas the quotas should not in this instance be allocated among theMember States , which should , however , be able to draw against the quotas such quantities as they may need, under the conditions and according to the procedure set out in Article 2(1 ); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used and inform the Member States accordingly; Whereas if, during the quota period, the tariff quota is almost totally used up, it is indispensable that Member States return to this quota the entirety of the drawings made which have not been used, in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others; Whereas since Belgium , the Netherlands and Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota , shares levied by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Articles 30 and 75 of the Act of Accession , the customs duties applicable to imports into the Community as constituted on 31 December 1985 of the following products coming from Spain are to be phased out within the limits ofCommunity tariff quotas of 200 tonnes of dried figs falling within CN code ex 0804 20 90 and 1 900 tonnes of certain dried grapes falling with CN code 0806 20 11 , 0806 20 19 , ex 0806 20 91 or ex 0806 20 99 ; whereas on 1 January 1989 the duties in question are to be reduced to 50 % of the basic duties ; whereas the said basic duties are those laid down by Council Regulation (EEC) No 4161 / 87 of 22 December 1987 laying down, consequent on the entry into force of the combined nomenclature , the basic duties to be adopted within the Community as constituted at 31 December 1985 for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal (*); whereas the said tariff quotas should therefore be opened for 1989 ; Whereas Council Regulation (EEC) No 3792/ 85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal ( 2 ), as last amended by Regulation (EEC) No 222/ 88 ( 3 ), lays down special arrangements for imports into Portugal of the products in question coming from Spain; whereas the Community tariff quotas should therefore apply only to the Community as constituted at 31 December 1985 ; HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1989 the customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products coming from Spain shall be suspended at the levels indicated below and within the limits of Community tariff quotas as shown below: Serial No CN code Description Volume of tariff quota (tonnes ) Rate of duty ( % ) 09.0301 ex 0804 20 90 Dried figs in immediate containers of a net capacity not exceeding 15 kg 200 1,5 09.0303 0806 20 11 0806 20 19 ex 0806 20 91 ex 0806 20 99 Dried grapes in immediate containers of a net capacity not exceeding 15 kg 1 900 Free ( ») OJ No L 395 , 31 . 12 . 1987 , p. 1 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 7 . ( 3 ) OJ No L 28 , 1 . 2 . 1988 , p. 1 . No L 363 /22 30 . 12 . 88Official Journal of the European Communities basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a time limit laid down by the Commission starting from the date referred to in the first subparagraph of paragraph 2, Member States shall be required to return to the tariff quota all the quantities which have not been used on that date , within the meaning of Article 4 ( 3 ) and (4). Article 2 1 . If an importer gives notification of imminent imports of the products in question into a Member State and applies to take advantage of the quotas , theMember State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quotas so permits . 2 . Without prejudice to Article 3 , shares drawn pursuant to paragraph 1 shall be valid until the end of the quota period . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 2 ( 1 ) enable imports to be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quotas for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the product concerned against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 1 . Once at least 80% of the tariff quota as defined in Article 1 ( 1 ) bas been used up , the Commission shall notify the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the tariff quota must be made according to the following provisions. If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities, the Member State cbncerned shall draw from the tariff quota , by means of notification to the Commission, a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata Article S At the request of the Commission , Member States shall inform it of imports of the product concerned actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS